Citation Nr: 0313999	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  99-00 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increase in a 50 percent rating for 
acne vulgaris.

2.  Entitlement to an effective date earlier than February 
14, 1997 for a rating of total disability based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel



REMAND

The veteran served on active duty from February 1951 to 
February 1954.

This case came before the Board of Veterans' Appeals (Board) 
partly from a July 1998 RO decision which denied an increase 
in a 50 percent rating for acne vulgaris.  A November 1998 RO 
decision granted a TDIU rating, based on service-connected 
disabilities, effective from February 14, 1997, and the 
veteran appealed for an earlier effective date for such 
rating.  A June 2000 Board decision denied these claims (as 
well as other claims which are no longer on appeal).  The 
veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a March 2001 joint motion to 
the Court, the parties (the veteran and the VA Secretary 
requested that the portion of the Board decision which denied 
an increased rating for acne vulgaris, and which denied an 
earlier effective date for a TDIU rating, be vacated and 
remanded; a March 2001 Court order granted the joint motion.  

In March 2002, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002), the Board undertook additional development 
of the evidence on the issues on appeal.  The development has 
been completed.  However, that regulation which permitted the 
Board to develop evidence was recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  In view 
of this, the case must be returned to the RO to review the 
additional evidence.  Moreover, the Board finds that as part 
of the duty to assist on the issue of an increased rating for 
a skin condition, recent treatment records should be 
obtained, and a current VA examination is warranted which 
takes into account recent changes to rating criteria for skin 
conditions.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should obtain copies of all VA 
treatment records dated from 1998 to the 
present concerning the veteran's skin 
problems.

2.  The RO should have the veteran 
undergo a VA skin examination to 
ascertain the severity of his service-
connected acne vulgaris.  The claims 
folder should be made available to the 
examiner for review.  All findings 
necessary for rating the skin condition 
under the old and recently revised rating 
criteria should be reported.

3.  Thereafter, and after assuring that 
there has been compliance with the notice 
and duty to assist requirements of the 
Veterans Claims Assistance Act of 2000 
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159), the RO should readjudicate the 
claim for an increased rating for acne 
vulgaris and the claim for an earlier 
effective date for a TDIU rating.  If the 
claims are denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


